 
FIXED RATE-INSTALLMENT NOTE                                    Exhibit 10.1

AMOUNT 
NOTE DATE 
MATURITY DATE 
TAX IDENTIFICATION # 
$30,000.00 
April 11, 2005 
April 11, 2008 
75-2900905 



For Value Received the undersigned promise(s) to pay to the order of Comerica
Bank , ("Bank") at any office of the Bank in the State of Texas , Thirty
Thousand and no/100 Dollars (U.S.) in installments of $ 927.74 each Inclusive of
interest on the unpaid principal balance from the date of this Note at the rate
of 7.000 % per annum until maturity whether by acceleration or otherwise, or
until Default, as later defined, and after that at a default rate equal to the
rate of interest otherwise prevailing under this Note plus 3% per annum (but in
no event in excess of the Maximum Rate). Interest shall be calculated for the
actual number of days the principal is outstanding on the basis of a 360-day
year if this Note evidences a business or commercial loan or a 365-day year if a
consumer loan. Installments of principal and accrued interest due under this
Note shall be payable on the_11th day of each Month, commencing May 11, 2005 ,
and the entire remaining unpaid balance of principal and accrued interest shall
be payable on the Maturity Date set forth above. If the frequency of principal
and interest installments is not otherwise specified, installments of principal
and interest due under this Note shall be payable monthly on the first day of
each month. If this Note or any installment of principal or interest under this
Note shall become payable on a day other than a day on which the Bank is open
for business, this payment shall be extended to the next succeeding business day
and interest shall be payable at the rate specified in this Note during this
extension. A late installment charge equal to a reasonable amount not to exceed
5% of each late installment may be charged on any installment payment not
received by the Bank within 10 calendar days after the installment due date, but
acceptance of payment of this charge shall not waive any Default under this
Note.


The term "Maximum Rate," as used herein, shall mean at the particular time in
question the maximum nonusurious rate of interest which, under applicable law,
may then be charged on this Note. If such maximum rate of interest changes after
the date hereof, the Maximum Rate shall be automatically increased or decreased
as the case may be, without notice to the undersigned from time to time as of
the effective date of each change in such maximum rate. For purposes of
determining the Maximum Rate under the law of the State of Texas, the applicable
interest rate ceiling shall be the "weekly ceiling" from time to time in effect
under Chapter 303 of the Texas Finance Code, as amended.


The Bank does not have to accept any prepayment of principal under this Note
except as described below or as required under applicable law. The undersigned
may prepay principal of this Note in increments of $500.00 at any time as long
as the Bank is provided written notice of the prepayment at least five business
days prior to the date of prepayment. The notice of prepayment shall contain the
following information: (a) the date of prepayment (the "Prepayment Date") and
(b) the amount of principal to be prepaid. On the Prepayment Date the
undersigned will pay to the Bank, in addition to the other amounts then due on
this Note, the Prepayment Amount described below (unless the interest rate on
this Note exceeds 12% and it is secured by a lien on a residential homestead, in
which event no Prepayment Amount shall be payable). The Bank, in its sole
discretion, may accept any prepayment of principal even if not required to do so
under this Note and may deduct from the amount to be applied against principal
the other amounts required as part of the Prepayment Amount.


The Prepaid Principal Amount (as defined below) will be applied to this Note in
the reverse order of which the principal payments would have been due under this
Note's principal amortization schedule. In other words, if this Note requires
multiple principal payments, then as opposed to prepaying the next principal
payment due, the Prepaid Principal Amount will be applied beginning with the
final principal payment due on this Note.


Subject to the limitations hereinafter provided, if the Bank exercises its right
to accelerate the payment of this Note prior to the Maturity Date, the
undersigned will pay to the Bank, in addition to the other amounts then due on
this Note, on the date specified by the Bank as the Prepayment Date, the
Prepayment Amount.


The Bank's determination of the Prepayment Amount will be conclusive in the
absence of obvious error or fraud. If requested in writing by the undersigned,
the Bank will provide the undersigned a written statement specifying the
Prepayment Amount.


The following (the "Prepayment Amount") shall be due and payable in full on the
Prepayment Date:


(a) If the face amount of this Note exceeds Seven Hundred Fifty Thousand Dollars
($750,000) (regardless of what the outstanding principal balance may be on the
Prepayment Date), then the Prepayment Amount is the sum of: (i) the amount of
principal which the undersigned has elected to prepay or the amount of principal
which the Bank has required the undersigned to prepay because of acceleration,
as the case may be (the "Prepaid Principal Amount") (ii) interest accruing on
the Prepaid Principal Amount up to, but not including, the Prepayment Date,
(iii) Five Hundred Dollars ($500) plus (iv) the present value, discounted at the
Reinvestment Rates (as defined below) of the positive amount by which (A) the
interest the Bank would have earned had the Prepaid Principal Amount been paid
according to the Note's amortization schedule at the Note's interest rate
exceeds (B) the interest the Bank would earn by reinvesting the Prepaid
Principal Amount at the Reinvestment Rates.

-36-

--------------------------------------------------------------------------------

Exhibit 10.1



(b) If the face amount of this Note is Seven Hundred Fifty Thousand Dollars
($750,000) or less (regardless of what the outstanding principal balance may be
on the Prepayment Date), then the Prepayment Amount is the sum of: (i) the
amount of principal which the undersigned has elected to prepay or the amount of
principal which the Bank has required the undersigned to prepay because of
acceleration, as the case may be (the "Prepaid Principal Amount"), (ii) interest
accruing on the Prepaid Principal Amount up to, but not including, the
Prepayment Date, plus (iii) an amount equal to one percent (1%) of the Prepaid
Principal Amount multiplied by the number of calendar years remaining until the
Maturity Date of this Note, but in no event less than two percent (2%) of the
Prepaid Principal Amount. For purposes of this computation in clause (iii) any
portion of a calendar year remaining until the Maturity Date of this Note shall
be deemed to be a full calendar year.


"Reinvestment Rates" mean the per annum rates of interest equal to one half
percent (1/2%) above the rates of interest reasonably determined by the Bank to
be in effect not more than seven days prior to the Prepayment Date in the
secondary market for United States Treasury Obligations in amount(s) and with
maturity(ies) which correspond (as closely as possible) to the principal
installment amount(s) and the payment date(s) against which the Prepaid
Principal Amount will be applied.


This Note and any other indebtedness and liabilities of any kind of the
undersigned (or any of them) to the Bank, and any and all modifications,
renewals or extensions of it, whether joint or several, contingent or absolute,
now existing or later arising, and however evidenced and whether incurred
voluntarily or involuntarily, known or unknown, or originally payable to the
Bank or to a third party and subsequently acquired by Bank including, without
limitation, any late charges; loan fees or charges; overdraft indebtedness;
costs incurred by Bank in establishing, determining, continuing or defending the
validity or priority of any security interest, pledge or other lien or in
pursuing any of its rights or remedies under any loan document (or otherwise) or
in connection with any proceeding involving the Bank as a result of any
financial accommodation to the undersigned (or any of them); and reasonable
costs and expenses of attorneys and paralegals, whether inside or outside
counsel is used, and whether any suit or other action is instituted, and to
court costs if suit or action is instituted, and whether any such fees, costs or
expenses are incurred at the trial court level or on appeal, in bankruptcy, in
administrative proceedings, in probate proceedings or otherwise (collectively
"Indebtedness") are secured by and the Bank is granted a security interest in
and lien upon all items deposited in any account of any of the undersigned with
the Bank and by all proceeds of these items (cash or otherwise), all account
balances of any of the undersigned from time to time with the Bank, by all
property of any of the undersigned from time to time in the possession of the
Bank and by any other collateral, rights and properties described in each and
every deed of trust, mortgage, security agreement, pledge, assignment and other
security or collateral agreement which has been, or will at any time(s) later
be, executed by any (or all) of the undersigned to or for the benefit of the
Bank (collectively "Collateral"). Notwithstanding the above, (i) to the extent
that any portion of the Indebtedness is a consumer loan, that portion shall not
be secured by any deed of trust or mortgage on or other security interest in any
of the undersigned's principal dwelling or in any of the undersigned's real
property which is not a purchase money security interest as to that portion,
unless expressly provided to the contrary in another place, or (ii) if the
undersigned (or any of them) has (have) given or give(s) Bank a deed of trust or
mortgage covering California real property, that deed of trust or mortgage shall
not secure this Note or any other indebtedness of the undersigned (or any of
them), unless expressly provided to the contrary in another place, or (iii) if
the undersigned (or any of them) has (have) given or give(s) the Bank a deed of
trust or mortgage covering real property which, under Texas law, constitutes the
homestead of such person, that deed of trust or mortgage shall not secure this
Note or any other indebtedness of the undersigned (or any of them) unless
expressly provided to the contrary in another place.


If the undersigned (or any of them) or any guarantor under a guaranty of all or
part of the Indebtedness ("guarantor")(a) fail(s) to pay this Note or any of the
Indebtedness when due, by maturity, acceleration or otherwise, or fail(s) to pay
any indebtedness owing on a demand basis upon demand; or (b) fail(s) to comply
with any of the terms or provisions of any agreement between the undersigned (or
any of them) or any guarantor and the Bank; or (c) become(s) insolvent or the
subject of a voluntary or involuntary proceeding in bankruptcy, or a
reorganization, arrangement or creditor composition proceeding, (if a business
entity) cease(s) doing business as a going concern, (if a natural person) die(s)
or become(s) incompetent, (if a partnership) dissolve(s) or any general partner
of it dies, becomes incompetent or becomes the subject of a bankruptcy
proceeding or (if a corporation or a limited liability company) is the subject
of a dissolution, merger or consolidation; or (d) if any warranty or
representation made by any of the undersigned or any guarantor in connection
with this Note or any of the indebtedness shall be discovered to be untrue or
incomplete; (e) or if there is any termination, notice of termination, or breach
of any guaranty, pledge, collateral assignment or subordination agreement
relating to all or any part of the Indebtedness; or (f) if there is any failure
by any of the undersigned or any guarantor to pay when due any of its
indebtedness (other than to the Bank) or in the observance or performance of any
term, covenant or condition in any document evidencing, securing or relating to
such indebtedness; or (g) if the Bank deems itself insecure believing that the
prospect of payment of this Note or any of the Indebtedness is impaired or shall
fear deterioration, removal or waste of any of the Collateral; or (h) if there
is filed or issued a levy or writ of attachment or garnishment or other like
judicial process upon the undersigned (or any of them) or any guarantor or any
of the Collateral, including without limit, any accounts of the undersigned (or
any of them) or any guarantor with the Bank, then the Bank, upon the occurrence
of any of these events (each a "Default"), may at its option and without prior
notice to the undersigned (or any of them), declare any or all of the
Indebtedness to be immediately due and payable (notwithstanding any provisions
contained in the evidence of it to the contrary), sell or liquidate all or any
portion of the Collateral, set off against the Indebtedness any amounts owing by
the Bank to the undersigned (or any of them), charge interest at the default
rate provided in the document evidencing the relevant Indebtedness and exercise
any one or more of the rights and remedies granted to the Bank by any agreement
with the undersigned (or any of them) or given to it under applicable law. All
payments under this Note shall be in immediately available United States funds,
without setoff or counterclaim.

-37-

--------------------------------------------------------------------------------

Exhibit 10.1



If this Note is signed by two or more parties (whether by all as makers or by
one or more as an accommodation party or otherwise), the obligations and
undertakings under this Note shall be that of all and any two or more jointly
and also of each severally. This Note shall bind the undersigned, and the
undersigned's respective heirs, personal representatives, successors and
assigns.


The undersigned waive(s) presentment, demand, protest, notice of dishonor,
notice of demand or intent to demand, notice of acceleration or intent to
accelerate, and all other notices, and agree(s) that no extension or indulgence
to the undersigned (or any of them) or release, substitution or nonenforcement
of any security, or release or substitution of any of the undersigned, any
guarantor or any other party, whether with or without notice, shall affect the
obligations of any of the undersigned. The undersigned waive(s) all defenses or
right to discharge available under Section 3.605 of the Texas Uniform Commercial
Code and waive(s) all other suretyship defenses or right to discharge. The
undersigned agree(s) that the Bank has the right to sell, assign, or grant
participations or any interest in, any or all of the Indebtedness, and that, in
connection with this right, but without limiting its ability to make other
disclosures to the full extent allowable, the Bank may disclose all documents
and information which the Bank now or later has relating to the undersigned or
the Indebtedness. The undersigned agree(s) that the Bank may provide information
relating to this Note or the Indebtedness or relating to the undersigned to the
Bank's parent, affiliates, subsidiaries and service providers.


The undersigned agree(s) to reimburse the holder or owner of this Note upon
demand for any and all costs and expenses (including without limit, court costs,
legal expenses and reasonable attorneys' fees, whether inside or outside counsel
is used, whether or not suit is instituted and, if suit is instituted, whether
at the trial court level, appellate level, in a bankruptcy, probate or
administrative proceeding or otherwise) incurred in collecting or attempting to
collect this Note or incurred in any other matter or proceeding relating to this
Note.


The undersigned acknowledge(s) and agree(s) that there are no contrary
agreements, oral or written, establishing a term of this Note and agree(s) that
the terms and conditions of this Note may not be amended, waived or modified
except In a writing signed by an officer of the Bank expressly stating that the
writing constitutes an amendment, waiver or modification of the terms of this
Note. As used in this Note, the word "undersigned" means, individually and
collectively, each maker, accommodation party, endorser and other party signing
this Note in a similar capacity. If any provision of this Note is unenforceable
in whole or part for any reason, the remaining provisions shall continue to be
effective. THIS NOTE IS MADE IN THE STATE OF Texas  AND SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF Texas  WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES.


This Note and all other documents, instruments and agreements evidencing,
governing, securing, guaranteeing or otherwise relating to or executed pursuant
to or in connection with this Note or the Indebtedness evidenced hereby (whether
executed and delivered prior to, concurrently with or subsequent to this Note),
as such documents may have been or may hereafter be amended from time to time
(the "Loan Documents") are intended to be performed in accordance with, and only
to the extent permitted by, all applicable usury laws. If any provision hereof
or of any of the other Loan Documents or the application thereof to any person
or circumstance shall, for any reason and to any extent, be invalid or
unenforceable, neither the application of such provision to any other person or
circumstance nor the remainder of the instrument in which such provision is
contained shall be affected thereby and shall be enforced to the greatest extent
permitted by law. It is expressly stipulated and agreed to be the intent of the
holder hereof to at all times comply with the usury and other applicable laws
now or hereafter governing the interest payable on the indebtedness evidenced by
this Note. If the applicable law is ever revised, repealed or judicially
interpreted so as to render usurious any amount called for under this Note or
under any of the other Loan Documents, or contracted for, charged, taken,
reserved or received with respect to the indebtedness evidenced by this Note, or
if Bank's exercise of the option to accelerate the maturity of this Note, or if
any prepayment by the undersigned or prepayment agreement (including, without
limitation, payment of any portion of the Prepayment Amount) results (or would,
if complied with, result) in the undersigned having paid, contracted for or
being charged for any interest in excess of that permitted by law, then it is
the express intent of the undersigned and Bank that this Note and the other Loan
Documents shall be limited to the extent necessary to prevent such result and
all excess amounts theretofore collected by Bank shall be credited on the
principal balance of this Note or, if fully paid, upon such other Indebtedness
as shall then remain outstanding (or, if this Note and all other Indebtedness
have been paid in full, refunded to the undersigned), and the provisions of this
Note and the other Loan Documents shall immediately be deemed reformed and the
amounts thereafter collectable hereunder and thereunder reduced, without the
necessity of the execution of any new document, so as to comply with the then
applicable law, but so as to permit the recovery of the fullest amount otherwise
called for hereunder or thereunder. All sums paid, or agreed to be paid by the
undersigned for the use, forbearance, detention, taking, charging, receiving or
reserving of the indebtedness of the undersigned to Bank under this Note or
arising under or pursuant to the other Loan Documents shall, to the maximum
extent permitted by applicable law, be amortized, prorated, allocated and spread
throughout the full term of such indebtedness until payment in full so that the
rate or amount of interest on account of such indebtedness does not exceed the
usury ceiling from time to time in effect and applicable to such indebtedness
for so long as such indebtedness is outstanding. To the extent federal law
permits Bank to contract for, charge or receive a greater amount of interest,
Bank will rely on federal law instead of the Texas Finance Code, for the purpose
of determining the Maximum Rate. Additionally, to the maximum extent permitted
by applicable law now or hereafter in effect, Bank may, at its option and from
time to time, implement any other method of computing the Maximum Rate under the
Texas Finance Code, or under other applicable law, by giving notice, if
required, to the undersigned as provided by applicable law now or hereafter in
effect. Notwithstanding anything to the contrary contained herein or in any of
the other Loan Documents, it is not the intention of Bank to accelerate the
maturity of any interest that has not accrued at the time of such acceleration
or to collect unearned interest at the time of such acceleration.

-38-

--------------------------------------------------------------------------------

Exhibit 10.1



The indebtedness evidenced by this Note is in renewal, extension and
modification, but not in extinguishment or novation of the indebtedness
evidenced by that certain promissory note dated n/a in the original principal
amount of $_n/a  executed by N/A  , payable to the order of Bank.


THE UNDERSIGNED AND, BY ACCEPTANCE OF THIS NOTE, THE BANK, ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE BUT THAT IT MAY BE WAIVED, EACH
PARTY, AFTER CONSULTING (OR HAVING HAD THE OPPORTUNITY TO CONSULT) WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY, AND FOR THEIR MUTUAL BENEFIT, WAIVES
ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF LITIGATION REGARDING THE PERFORMANCE
OR ENFORCEMENT OF OR IN ANY WAY RELATED TO, THIS NOTE OR THE INDEBTEDNESS.


THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY SECTION 26.02 OF THE TEXAS BUSINESS
AND COMMERCE CODE) REPRESENTS THE FINAL AGREEMENT BETWEEN THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE
PARTIES.




Ascendant Solutions. Inc.


/s/ Gary Boyd
Gary Boyd, Chief Financial Officer




16250 Dallas Pkwy. , Ste. 102 
Dallas 
Texas 
USA 
75248 
STREET ADDRESS 
CITY
STATE 
COUNTRY 
ZIP CODE 



For Bank Use Only
CCAR# 
 
Loan Officer Initials 
Loan Group Name 
Obligor(s) Name 
   
MB 
Middle Market Lending North 
Ascendant Solutions, Inc.
   
Loan Officer I.D. No. 
Loan Group No. 
Obligor # 
Note# 
Amount 
43672 
90029 
   
$30,000.00 




-39-

--------------------------------------------------------------------------------

Exhibit 10.1



Security Agreement


As of April 11. 2005, for value received, the undersigned ("Debtor") pledges,
assigns and grants to Comerica Bank ("Bank"), whose address is 1508 W.
Mockingbird Ln,. Dallas, TX, 75235, Attention: Commercial Loan Documentation,
Mail Code 6583, a continuing security interest and lien (any pledge, assignment,
security interest or other lien arising hereunder is sometimes referred to
herein as a "security interest") in the Collateral (as defined below) to secure
payment when due, whether by stated maturity, demand, acceleration or otherwise,
of all existing and future indebtedness ("Indebtedness") to the Bank of
Ascendant Solutions, Inc. ("Borrower") and/or Debtor. Indebtedness includes
without limit any and all obligations or liabilities of the Borrower and/or
Debtor to the Bank, whether absolute or contingent, direct or indirect,
voluntary or involuntary, liquidated or unliquidated, joint or several, known or
unknown; any and all obligations or liabilities for which the Borrower and/or
Debtor would otherwise be liable to the Bank were it not for the invalidity or
unenforceability of them by reason of any bankruptcy, insolvency or other law,
or for any other reason; any and all amendments; modifications, renewals and/or
extensions of any of the above; all costs incurred by Bank in establishing,
determining, continuing, or defending the validity or priority of its security
interest, or in pursuing its rights and remedies under this Agreement or under
any other agreement between Bank and Borrower and/or Debtor or in connection
with any proceeding involving Bank as a result of any financial accommodation to
Borrower and/or Debtor; and all other costs of collecting Indebtedness,
including without limit attorneys fees. Debtor agrees to pay Bank all such costs
incurred by the Bank, immediately upon demand, and until paid all costs shall
bear interest at the highest per annum rate applicable to any of the
Indebtedness, but not in excess of the maximum rate permitted by law. Any
reference in this Agreement to attorneys fees shall be deemed a reference to
reasonable fees, costs, and expenses of both in-house and outside counsel and
paralegals, whether inside or outside counsel is used, whether or not a suit or
action is instituted, and to court costs if a suit or action is instituted, and
whether attorneys fees or court costs are incurred at the trial court level, on
appeal, in a bankruptcy, administrative or probate proceeding or otherwise.
Debtor further covenants, agrees, represents and warrants as follows:


1.
Collateral shall mean all of the following property Debtor now or later owns or
has an interest in, wherever located:

 
·
all Equipment and Fixtures,

 
·
specific items listed below and/or on attached Schedule A, if any, is/are also
included in Collateral:




 
·
all goods, instruments, (including, without limit, promissory notes), documents
(including, without limit, negotiable documents), policies and certificates of
insurance, deposit accounts, and money or other property (except real property
which is not a fixture) which are now or later in possession of Bank, or as to
which Bank now or later controls possession by documents or otherwise, and

 
·
all additions, attachments, accessions, parts, replacements, substitutions,
renewals, interest, dividends, distributions, rights of any kind (including but
not limited to stock splits, stock rights, voting and preferential rights),
products, and proceeds of or pertaining to the above including, without limit,
cash or other property which were proceeds and are recovered by a bankruptcy
trustee or otherwise as a preferential transfer by Debtor.

In the definition of Collateral, a reference to a type of collateral shall not
be limited by a separate reference to a more specific or narrower type of that
collateral.


2.
Warranties, Covenants and Agreements. Debtor warrants, covenants and agrees as
follows:

 
2.1
Debtor shall furnish to Bank, in form and at intervals as Bank may request, any
information Bank may reasonably request and allow Bank to examine, inspect, and
copy any of Debtor's books and records. Debtor shall, at the request of Bank,
mark its records and the Collateral to clearly indicate the security interest of
Bank under this Agreement.




 
2.2
At the time any Collateral becomes, or is represented to be, subject to a
security interest in favor of Bank, Debtor shall be deemed to have warranted
that: (a) Debtor is the lawful owner of the Collateral and has the right and
authority to subject it to a security interest granted to Bank; (b) none of the
Collateral is subject to any security interest other than that in favor of Bank;
(c) there are no financing statements on file, other than in favor of Bank; (d)
no person, other than Bank, has possession or control (as defined in the Uniform
Commercial Code) of any Collateral of such nature that perfection of a security
interest may be accomplished by control; and (e) Debtor acquired its rights in
the Collateral in the ordinary course of its business.




 
2.3
Debtor will keep the Collateral free at all times from all claims, liens,
security interests and encumbrances other than those in favor of Bank. Debtor
will not, without the prior written consent of Bank, sell, transfer or lease, or
permit to be sold, transferred or leased, any or all of the Collateral, except
(where Inventory is pledged as Collateral) for Inventory in the ordinary course
of its business and will not return any Inventory to its supplier. Bank or its
representatives may at all reasonable times inspect the Collateral and may enter
upon all premises where the Collateral is kept or might be located.




 
2.4
Debtor will do all acts and will execute or cause to be executed all writings
requested by Bank to establish, maintain and continue an exclusive, perfected
and first security interest of Bank in the Collateral. Debtor agrees that Bank
has no obligation to acquire or perfect any lien on or security interest in any
asset(s), whether realty or personalty, to secure payment of the Indebtedness,
and Debtor is not relying upon assets in which the Bank may have a lien or
security interest for payment of the Indebtedness.


-40-

--------------------------------------------------------------------------------

Exhibit 10.1




 
2.5
Debtor will pay within the time that they can be paid without interest or
penalty all taxes, assessments and similar charges which at any time are or may
become a lien, charge, or encumbrance upon any Collateral, except to the extent
contested in good faith and bonded in a manner satisfactory to Bank. If Debtor
fails to pay any of these taxes, assessments, or other charges in the time
provided above, Bank has the option (but not the obligation) to do so and Debtor
agrees to repay all amounts so expended by Bank immediately upon demand,
together with interest at the highest lawful default rate which could be charged
by Bank on any Indebtedness.

 
2.6
Debtor will keep the Collateral in good condition and will protect it from loss,
damage, or deterioration from any cause. Debtor has and will maintain at all
times (a) with respect to the Collateral, insurance under an "all risk" policy
against fire and other risks customarily insured against, and (b) public
liability insurance and other insurance as may be required by law or reasonably
required by Bank, all of which insurance shall be in amount, form and content,
and written by companies as may be satisfactory to Bank, containing a lender's
loss payable endorsement acceptable to Bank. Debtor will deliver to Bank
immediately upon demand evidence satisfactory to Bank that the required
insurance has been procured. If Debtor fails to maintain satisfactory insurance,
Bank has the option (but not the obligation) to do so and Debtor agrees to repay
all amounts so expended by Bank immediately upon demand, together with interest
at the highest lawful default rate which could be charged by Bank on any
Indebtedness.



TEXAS FINANCE CODE SECTION 307.052 COLLATERAL PROTECTION NOTICE: (A) DEBTOR IS
REQUIRED TO: (i) KEEP THE COLLATERAL INSURED AGAINST DAMAGE IN THE AMOUNT EQUAL
TO THE DEBTOR'S INDEBTEDNESS TO BANK; (ii) PURCHASE THE INSURANCE FROM AN
INSURER THAT IS AUTHORIZED TO DO BUSINESS IN THE STATE OF TEXAS OR AN ELIGIBLE
SURPLUS LINES INSURER; AND (iii) NAME THE BANK AS THE PERSON TO BE PAID UNDER
THE POLICY IN THE EVENT OF LOSS; (B) DEBTOR MUST, IF REQUIRED BY BANK, DELIVER
TO BANK A COPY OF THE POLICY AND PROOF OF THE PAYMENT OF PREMIUMS; AND (C) IF
DEBTOR FAILS TO MEET ANY REQUIREMENTS LISTED IN CLAUSE (A) OR (B) ABOVE, THE
BANK MAY OBTAIN COLLATERAL PROTECTION INSURANCE ON BEHALF OF THE DEBTOR AT
DEBTOR'S EXPENSE.



 
2.7
On each occasion on which Debtor evidences to Bank the account balances on and
the nature and extent of the Accounts Receivable, Debtor shall be deemed to have
warranted that except as otherwise indicated: (a) each of those Accounts
Receivable is valid and enforceable without performance by Debtor of any act;
(b) each of those account balances are in fact owing; (c) there are no setoffs,
recoupments, credits, contra accounts, counterclaims or defenses against any of
those Accounts Receivable; (d) as to any Accounts Receivable represented by a
note, trade acceptance, draft or other instrument or by any chattel paper or
document, the same have been endorsed and/or delivered by Debtor to Bank; (e)
Debtor has not received with respect to any Account Receivable, any notice of
the death of the related account debtor, nor of the dissolution, liquidation,
termination of existence, insolvency, business failure, appointment of a
receiver for, assignment for the benefit of creditors by, or filing of a
petition in bankruptcy by or against, the account debtor; and (f) as to each
Account Receivable, except as may be expressly permitted by Bank to the contrary
in another document, the account debtor is not an affiliate of Debtor, the
United States of America or any department, agency or instrumentality of it, or
a citizen or resident of any jurisdiction outside of the United States. Debtor
will do all acts and will execute all writings requested by Bank to perform,
enforce performance of, and collect all Accounts Receivable. Debtor shall
neither make nor permit any modification, compromise or substitution for any
Account Receivable without the prior written consent of Bank. Bank may at any
time and from time to time verify Accounts Receivable directly with account
debtors or by other methods acceptable to Bank without notifying Debtor. Debtor
agrees, at Bank's request, to arrange or cooperate with Bank in arranging for
verification of Accounts Receivable.



2.8 Debtor at all times shall be in strict compliance with all applicable laws,
including without limit any laws, ordinances, directives, orders, statutes, or
regulations an object of which is to regulate or improve health, safety, or the
environment ("Environmental Laws").


2.9 If Bank, acting in its sole discretion, redelivers Collateral to Debtor or
Debtor's designee for the purpose of (a) the ultimate sale or exchange thereof;
or (b) presentation, collection, renewal, or registration of transfer thereof;
or (c) loading, unloading, storing, shipping, transshipping, manufacturing,
processing or otherwise dealing with it preliminary to sale or exchange; such
redelivery shall be in trust for the benefit of Bank and shall not constitute a
release of Bank's security interest in it or in the proceeds or products of it
unless Bank specifically so agrees in writing. If Debtor requests any such
redelivery, Debtor will deliver with such request a duly executed financing
statement in form and substance satisfactory to Bank. Any proceeds of Collateral
coming into Debtor's possession as a result of any such redelivery shall be held
in trust for Bank and immediately delivered to Bank for application on the
Indebtedness. Bank may (in its sole discretion) deliver any or all of the
Collateral to Debtor, and such delivery by Bank shall discharge Bank from all
liability or responsibility for such Collateral. Bank, at its option, may
require delivery of any Collateral to Bank at any time with such endorsements or
assignments of the Collateral as Bank may request.

-41-

--------------------------------------------------------------------------------

Exhibit 10.1



2.10 At any time and without notice, Bank may, as to Collateral other than
Equipment, Fixtures or Inventory: (a) cause any or all of such Collateral to be
transferred to its name or to the name of its nominees; (b) receive or collect
by legal proceedings or otherwise all dividends, interest, principal payments
and other sums and all other distributions at any time payable or receivable on
account of such Collateral, and hold the same as Collateral, or apply the same
to the Indebtedness, the manner and distribution of the application to be in the
sole discretion of Bank; (c) enter into any extension, subordination,
reorganization, deposit, merger or consolidation agreement or any other
agreement relating to or affecting such Collateral, and deposit or surrender
control of such Collateral, and accept other property in exchange for such
Collateral and hold or apply the property or money so received pursuant to this
Agreement; and (d) take such actions in its own name or in Debtor's name as
Bank, in its sole discretion, deems necessary or appropriate to establish
exclusive control (as defined in the Uniform Commercial Code) over any
Collateral of such nature that perfection of the Bank's security interest may be
accomplished by control.


2.11 Bank may assign any of the Indebtedness and deliver any or all of the
Collateral to its assignee, who then shall have with respect to Collateral so
delivered all the rights and powers of Bank under this Agreement, and after that
Bank shall be fully discharged from all liability and responsibility with
respect to Collateral so delivered.


2.12 Debtor delivers this Agreement based solely on Debtor's independent
investigation of (or decision not to investigate) the financial condition of
Borrower and is not relying on any information furnished by Bank. Debtor assumes
full responsibility for obtaining any further information concerning the
Borrower's financial condition, the status of the Indebtedness or any other
matter which the undersigned may deem necessary or appropriate now or later.
Debtor waives any duty on the part of Bank, and agrees that Debtor is not
relying upon nor expecting Bank to disclose to Debtor any fact now or later
known by Bank, whether relating to the operations or condition of Borrower, the
existence, liabilities or financial condition of any guarantor of the
Indebtedness, the occurrence of any default with respect to the Indebtedness, or
otherwise, notwithstanding any effect such fact may have upon Debtor's risk or
Debtor's rights against Borrower. Debtor knowingly accepts the full range of
risk encompassed in this Agreement, which risk includes without limit the
possibility that Borrower may incur Indebtedness to Bank after the financial
condition of Borrower, or Borrower's ability to pay debts as they mature, has
deteriorated.


2.13 Debtor shall defend, indemnify and hold harmless Bank, its employees,
agents, shareholders, affiliates, officers, and directors from and against any
and all claims, damages, fines, expenses, liabilities or causes of action of
whatever kind, including without limit consultant fees, legal expenses, and
attorneys fees, suffered by any of them as a direct or indirect result of any
actual or asserted violation of any law, including, without limit, Environmental
Laws, or of any remediation relating to any property required by any law,
including without limit Environmental Laws, INCLUDING ANY CLAIMS, DAMAGES,
FINES, EXPENSES, LIABILITIES OR CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM
BANK'S OWN NEGLIGENCE, except and to the extent (but only to the extent) caused
by Bank's gross negligence or willful misconduct.


3.
Collection of Proceeds.

 
3.1
Debtor agrees to collect and enforce payment of all Collateral until Bank shall
direct Debtor to the contrary. Immediately upon notice to Debtor by Bank and at
all times after that, Debtor agrees to fully and promptly cooperate and assist
Bank in the collection and enforcement of all Collateral and to hold in trust
for Bank all payments received in connection with Collateral and from the sale,
lease or other disposition of any Collateral, all rights by way of suretyship or
guaranty and all rights in the nature of a lien or security interest which
Debtor now or later has regarding Collateral. Immediately upon and after such
notice, Debtor agrees to (a) endorse to Bank and immediately deliver to Bank all
payments received on Collateral or from the sale, lease or other disposition of
any Collateral or arising from any other rights or interests of Debtor in the
Collateral, in the form received by Debtor without commingling with any other
funds, and (b) immediately deliver to Bank all property in Debtor's possession
or later coming into Debtor's possession through enforcement of Debtor's rights
or interests in the Collateral. Debtor irrevocably authorizes Bank or any Bank
employee or agent to endorse the name of Debtor upon any checks or other items
which are received in payment for any Collateral, and to do any and all things
necessary in order to reduce these items to money. Bank shall have no duty as to
the collection or protection of Collateral or the proceeds of it, nor as to the
preservation of any related rights, beyond the use of reasonable care in the
custody and preservation of Collateral in the possession of Bank. Debtor agrees
to take all steps necessary to preserve rights against prior parties with
respect to the Collateral. Nothing in this Section 3.1 shall be deemed a consent
by Bank to any sale, lease or other disposition of any Collateral.




 
3.2
Debtor agrees that immediately upon Bank's request (whether or not any Event of
Default exists) the indebtedness shall be on a "remittance basis" in accordance
with the following. In connection therewith, Debtor shall at its sole expense
establish and maintain (and Bank, at Bank's option, may establish and maintain
at Debtor's expense):




 
(a)
A United States Post Office lock box (the "Lock Box"), to which Bank shall have
exclusive access and control. Debtor expressly authorizes Bank, from time to
time, to remove contents from the Lock Box, for disposition in accordance with
this Agreement. Debtor agrees to notify all account debtors and other parties
obligated to Debtor that all payments made to Debtor (other than payments by
electronic funds




-42-

--------------------------------------------------------------------------------

Exhibit 10.1

transfer) shall be remitted, for the credit of Debtor, to the Lock Box, and
Debtor shall include a like statement on all invoices; and

 
(b)
A non-interest bearing deposit account with Bank which shall be titled as
designated by Bank (the "Cash Collateral Account") to which Bank shall have
exclusive access and control. Debtor agrees to notify all account debtors and
other parties obligated to Debtor that all payments made to Debtor by electronic
funds transfer shall be remitted to the Cash Collateral Account, and Debtor, at
Bank's request, shall include a like statement on all invoices. Debtor shall
execute all documents and authorizations as required by Bank to establish and
maintain the Lock Box and the Cash Collateral Account.



3.3 All items or amounts which are remitted to the Lock Box, to the Cash
Collateral Account, or otherwise delivered by or for the benefit of Debtor to
Bank on account of partial or full payment of, or with respect to, any
Collateral shall, at Bank's option, (a) be applied to the payment of the
Indebtedness, whether then due or not, in such order or at such time of
application as Bank may determine in its sole discretion, or, (b) be deposited
to the Cash Collateral Account. Debtor agrees that Bank shall not be liable for
any loss or damage which Debtor may suffer as a result of Bank's processing of
items or its exercise of any other rights or remedies under this Agreement,
including without limitation indirect, special or consequential damages, loss of
revenues or profits, or any claim, demand or action by any third party arising
out of or in connection with the processing of items or the exercise of any
other rights or remedies under this Agreement. Debtor agrees to indemnify and
hold Bank harmless from and against all such third party claims, demands or
actions, and all related expenses or liabilities, including, without limitation,
attorney's fees and INCLUDING CLAIMS, DAMAGES, FINES, EXPENSES, LIABILITIES OR
CAUSES OF ACTION OF WHATEVER KIND RESULTING FROM BANK'S OWN NEGLIGENCE except to
the extent (but only to the extent) caused by Bank's gross negligence or willful
misconduct.


4.
Defaults, Enforcement and Application of Proceeds.

 
4.1
Upon the occurrence of any of the following events (each an "Event of Default"),
Debtor shall be in default under this Agreement:

 
(a)
Any failure to pay the Indebtedness or any other indebtedness when due, or such
portion of it as may be due, by acceleration or otherwise; or

 
(b)
Any failure or neglect to comply with, or breach of or default under, any term
of this Agreement, or any other agreement or commitment between Borrower,
Debtor, or any guarantor of any of the Indebtedness ("Guarantor") and Bank; or

 
(c)
Any warranty, representation, financial statement, or other information made,
given or furnished to Bank by or on behalf of Borrower, Debtor, or any Guarantor
shall be, or shall prove to have been, false or materially misleading when made,
given, or furnished; or

 
(d)
Any loss, theft, substantial damage or destruction to or of any Collateral, or
the issuance or filing of any attachment, levy, garnishment or the commencement
of any proceeding in connection with any Collateral or of any other judicial
process of, upon or in respect of Borrower, Debtor, any Guarantor, or any
Collateral; or

 
(e)
Sale or other disposition by Borrower, Debtor, or any Guarantor of any
substantial portion of its assets or property or voluntary suspension of the
transaction of business by Borrower, Debtor, or any Guarantor, or death,
dissolution, termination of existence, merger, consolidation, insolvency,
business failure, or assignment for the benefit of creditors of or by Borrower,
Debtor, or any Guarantor; or commencement of any proceedings under any state or
federal bankruptcy or insolvency laws or laws for the relief of debtors by or
against Borrower, Debtor, or any Guarantor; or the appointment of a receiver,
trustee, court appointee, sequestrator or otherwise, for all or any part of the
property of Borrower, Debtor, or any Guarantor; or

 
(f)
Bank deems the margin of Collateral insufficient or itself insecure, in good
faith believing that the prospect of payment of the Indebtedness or performance
of this Agreement is impaired or shall fear deterioration, removal, or waste of
Collateral; or

 
(g)
An event of default shall occur under any instrument, agreement or other
document evidencing, securing or otherwise relating to any of the Indebtedness.



4.2 Upon the occurrence of any Event of Default, Bank may at its discretion and
without prior notice to Debtor declare any or all of the Indebtedness to be
immediately due and payable, and shall have and may exercise any right or remedy
available to it including, without limitation, any one or more of the following
rights and remedies:

 
(a)
Exercise all the rights and remedies upon default, in foreclosure and otherwise,
available to secured parties under the provisions of the Uniform Commercial Code
and other applicable law;

 
(b)
Institute legal proceedings to foreclose upon the lien and security interest
granted by this Agreement, to recover judgment for all amounts then due and
owing as Indebtedness, and to collect the same out of any Collateral or the
proceeds of any sale of it;

 
(c)
Institute legal proceedings. for the sale, under the judgment or decree of any
court of competent jurisdiction, of any or all Collateral; and/or


-43-

--------------------------------------------------------------------------------

Exhibit 10.1




 
(d)
Personally or by agents, attorneys, or appointment of a receiver, enter upon any
premises where Collateral may then be located, and take possession of all or any
of it and/or render it unusable; and without being responsible for loss or
damage to such Collateral, hold, operate, sell, lease, or dispose of all or any
Collateral at one or more public or private sales, leasings or other
dispositions, at places and times and on terms and conditions as Bank may deem
fit, without any previous demand or advertisement; and except as provided in
this Agreement, all notice of sale, lease or other disposition, and
advertisement, and other notice or demand, any right or equity of redemption,
and any obligation of a prospective purchaser or lessee to inquire as to the
power and authority of Bank to sell, lease, or otherwise dispose of the
Collateral or as to the application by Bank of the proceeds of sale or
otherwise, which would otherwise be required by, or available to Debtor under,
applicable law are expressly waived by Debtor to the fullest extent permitted.



At any sale pursuant to this Section 4.2, whether under the power of sale, by
virtue of judicial proceedings or otherwise, it shall not be necessary for Bank
or a public officer under order of a court to have present physical or
constructive possession of Collateral to be sold. The recitals contained in any
conveyances and receipts made and given by Bank or the public officer to any
purchaser at any sale made pursuant to this Agreement shall, to the extent
permitted by applicable law, conclusively establish the truth and accuracy of
the matters stated (including, without limit, as to the amounts of the principal
of and interest on the Indebtedness, the accrual and nonpayment of it and
advertisement and conduct of the sale); and all prerequisites to the sale shall
be presumed to have been satisfied and performed. Upon any sale of any
Collateral, the receipt of the officer making the sale under judicial
proceedings or of Bank shall be sufficient discharge to the purchaser for the
purchase money, and the purchaser shall not be obligated to see to the
application of the money. Any sale of any Collateral under this Agreement shall
be a perpetual bar against Debtor with respect to that Collateral. At any sale
or other disposition of the Collateral pursuant to this Section 4.2, Bank
disclaims all warranties which would otherwise be given under the Uniform
Commercial Code, including without limit a disclaimer of any warranty relating
to title, possession, quiet enjoyment or the like, and Bank may communicate
these disclaimers to a purchaser at such disposition. This disclaimer of
warranties will not render the sale commercially unreasonable.



 
4.3
Debtor shall at the request of Bank, notify the account debtors or obligors of
Bank's security interest in the Collateral and direct payment of it to Bank.
Bank may, itself, upon the occurrence of any Event of Default so notify and
direct any account debtor or obligor. At the request of Bank, whether or not an
Event of Default shall have occurred, Debtor shall immediately take such actions
as the Bank shall request to establish exclusive control (as defined in the
Uniform Commercial Code) by Bank over any Collateral which is of such a nature
that perfection of a security interest may be accomplished by control.




 
4.4
The proceeds of any sale or other disposition of Collateral authorized by this
Agreement shall be applied by Bank first upon all expenses authorized by the
Uniform Commercial Code and all reasonable attorney fees and legal expenses
incurred by Bank; the balance of the proceeds of the sale or other disposition
shall be applied in the payment of the Indebtedness, first to interest, then to
principal, then to remaining Indebtedness and the surplus, if any, shall be paid
over to Debtor or to such other person(s) as may be entitled to it under
applicable law. Debtor shall remain liable for any deficiency, which it shall
pay to Bank immediately upon demand. Debtor agrees that Bank shall be under no
obligation to accept any noncash proceeds in connection with any sale or
disposition of Collateral unless failure to do so would be commercially
unreasonable. If Bank agrees in its sole discretion to accept noncash proceeds
(unless the failure to do so would be commercially unreasonable), Bank may
ascribe any commercially reasonable value to such proceeds. Without limiting the
foregoing, Bank may apply any discount factor in determining the present value
of proceeds to be received in the future or may elect to apply proceeds to be
received in the future only as and when such proceeds are actually received in
cash by Bank.




 
4.5
Nothing in this Agreement is intended, nor shall it be construed, to preclude
Bank from pursuing any other remedy provided by law or in equity for the
collection of the Indebtedness or for the recovery of any other sum to which
Bank may be entitled for the breach of this Agreement by Debtor. Nothing in this
Agreement shall reduce or release in any way any rights or security interests of
Bank contained in any existing agreement between Borrower, Debtor, or any
Guarantor and Bank.




 
4.6
No waiver of default or consent to any act by Debtor shall be effective unless
in writing and signed by an authorized officer of Bank. No waiver of any default
or forbearance on the part of Bank in enforcing any of its rights under this
Agreement shall operate as a waiver of any other default or of the same default
on a future occasion or of any rights.




 
4.7
Debtor (a) irrevocably appoints Bank or any agent of Bank (which appointment is
coupled with an interest) the true and lawful attorney of Debtor (with full
power of substitution) in the name, place and stead of, and at the expense of,
Debtor and (b) authorizes Bank or any agent of Bank, in its own name, at
Debtor's expense, to do any of the following, as Bank, in its sole discretion,
deems appropriate:


-44-

--------------------------------------------------------------------------------

Exhibit 10.1




 
(i)
to demand, receive, sue for, and give receipts or acquittances for any moneys
due or to become due on any Collateral and to endorse any item representing any
payment on or proceeds of the Collateral;

 
(ii)
to execute and file in the name of and on behalf of Debtor all financing
statements or other filings deemed necessary or desirable by Bank to evidence,
perfect, or continue the security interests granted in this Agreement; and

 
(iii)
to do and perform any act on behalf of Debtor permitted or required under this
Agreement.




 
4.8
Upon the occurrence of an Event of Default, Debtor also agrees, upon request of
Bank, to assemble the Collateral and make it available to Bank at any place
designated by Bank which is reasonably convenient to Bank and Debtor.




 
4.9
The following shall be the basis for any finder of fact's determination of the
value of any Collateral which is the subject matter of a disposition giving rise
to a calculation of any surplus or deficiency under Section 9.615(f) of the
Uniform Commercial Code (as in effect on or after July 1, 2001): (a) The
Collateral which is the subject matter of the disposition shall be valued in an
"as is" condition as of the date of the disposition, without any assumption or
expectation that such Collateral will be repaired or improved in any manner; (b)
the valuation shall be based upon an assumption that the transferee of such
Collateral desires a resale of the Collateral for cash promptly (but no later
than 30 days) following the disposition; (c) all reasonable closing costs
customarily borne by the seller in commercial sales transactions relating to
property similar to such Collateral shall be deducted including, without
limitation, brokerage commissions, tax prorations, attorney's fees, whether
inside or outside counsel is used, and marketing costs; (d) the value of the
Collateral which is the subject matter of the disposition shall be further
discounted to account for any estimated holding costs associated with
maintaining such Collateral pending sale (to the extent not accounted for in (c)
above), and other maintenance, operational and ownership expenses; and (e) any
expert opinion testimony given or considered in connection with a determination
of the value of such Collateral must be given by persons having at least 5 years
experience in appraising property similar to the Collateral and who have
conducted and prepared a complete written appraisal of such Collateral taking
into consideration the factors set forth above. The "value" of any such
Collateral shall be a factor in determining the amount of proceeds which would
have been realized in a disposition to a transferee other than a secured party,
a person related to a secured party or a secondary obligor under Section
9.615(f) of the Uniform Commercial Code.



5.
Miscellaneous.

 
5.1
Until Bank is advised in writing by Debtor to the contrary, all notices,
requests and demands required under this Agreement or by law shall be given to,
or made upon, Debtor at the following address:



16250 Dallas Pkwy. , Ste. 205  
     
STREET ADDRESS 
             
Dallas 
TX 
75248 
Dallas 
CITY 
STATE 
ZIP CODE 
COUNTY 




 
5.2
Debtor will give Bank not less than 90 days prior written notice of all
contemplated changes in Debtor's name, location, chief executive office,
principal place of business, and/or location of any Collateral, but the giving
of this notice shall not cure any Event of Default caused by this change.




 
5.3
Bank assumes no duty of performance or other responsibility under any contracts
contained within the Collateral.




 
5.4
Bank has the right to sell, assign, transfer, negotiate or grant participations
or any interest in, any or all of the Indebtedness and any related obligations,
including without limit this Agreement. In connection with the above, but
without limiting its ability to make other disclosures to the full extent
allowable, Bank may disclose all documents and information which Bank now or
later has relating to Debtor, the Indebtedness or this Agreement, however
obtained. Debtor further agrees that Bank may provide information relating to
this Agreement or relating to Debtor or the Indebtedness to the Bank's parent,
affiliates, subsidiaries, and service providers.




 
5.5
In addition to Bank's other rights, any indebtedness owing from Bank to Debtor
can be set off and applied by Bank on any Indebtedness at any time(s) either
before or after maturity or demand without notice to anyone. Any such action
shall not constitute acceptance of collateral in discharge of any portion of the
Indebtedness.


-45-

--------------------------------------------------------------------------------

Exhibit 10.1




 
5.6
Debtor, to the extent not expressly prohibited by applicable law, waives any
right to require the Bank to: (a) proceed against any person or property; (b)
give notice of the terms, time and place of any public or private sale of
personal property security held from Borrower or any other person, or otherwise
comply with the provisions of Section 9.504 of the Uniform Commercial Code in
effect prior to July 1, 2001 or its successor provisions thereafter; or (c)
pursue any other remedy in the Bank's power. Debtor waives notice of acceptance
of this Agreement and presentment, demand, protest, notice of protest, dishonor,
notice of dishonor, notice of default, notice of intent to accelerate or demand
payment of any Indebtedness, any and all other notices to which the undersigned
might otherwise be entitled, and diligence in collecting any Indebtedness, and
agree(s) that the Bank may, once or any number of times, modify the terms of any
Indebtedness, compromise, extend, increase, accelerate, renew or forbear to
enforce payment of any or all Indebtedness, or permit Borrower to incur
additional Indebtedness, all without notice to Debtor and without affecting in
any manner the unconditional obligation of Debtor under this Agreement. Debtor
unconditionally and irrevocably waives each and every defense and setoff of any
nature which, under principles of guaranty or otherwise, would operate to impair
or diminish in any way the obligation of Debtor under this Agreement, and
acknowledges that such waiver is by this reference incorporated into each
security agreement, collateral assignment, pledge and/or other document from
Debtor now or later securing the Indebtedness, and acknowledges that as of the
date of this Agreement no such defense or setoff exists.




 
5.7
Debtor waives any and all rights (whether by subrogation, indemnity,
reimbursement, or otherwise) to recover from Borrower any amounts paid or the
value of any Collateral given by Debtor pursuant to this Agreement until such
time as all of the Indebtedness has been fully paid.




 
5.8
In the event that applicable law shall obligate Bank to give prior notice to
Debtor of any action to be taken under this Agreement, Debtor agrees that a
written notice given to Debtor at least ten days before the date of the act
shall be reasonable notice of the act and, specifically, reasonable notification
of the time and place of any public sale or of the time after which any private
sale, lease, or other disposition is to be made, unless a shorter notice period
is reasonable under the circumstances. A notice shall be deemed to be given
under this Agreement when delivered to Debtor or when placed in an envelope
addressed to Debtor and deposited, with postage prepaid, in a post office or
official depository under the exclusive care and custody of the United States
Postal Service or delivered to an overnight courier. The mailing shall be by
overnight courier, certified, or first class mail.




 
5.9
Notwithstanding any prior revocation, termination, surrender, or discharge of
this Agreement in whole or in part, the effectiveness of this Agreement shall
automatically continue or be reinstated in the event that any payment received
or credit given by Bank in respect of the Indebtedness is returned, disgorged,
or rescinded under any applicable law, including, without limitation, bankruptcy
or insolvency laws, in which case this Agreement, shall be enforceable against
Debtor as if the returned, disgorged, or rescinded payment or credit had not
been received or given by Bank, and whether or not Bank relied upon this payment
or credit or changed its position as a consequence of it. In the event of
continuation or reinstatement of this Agreement, Debtor agrees upon demand by
Bank to execute and deliver to Bank those documents which Bank determines are
appropriate to further evidence (in the public records or otherwise) this
continuation or reinstatement, although the failure of Debtor to do so shall not
affect in any way the reinstatement or continuation.




 
5.10
This Agreement and all the rights and remedies of Bank under this Agreement
shall inure to the benefit of Bank's successors and assigns and to any other
holder who derives from Bank title to or an interest in the Indebtedness or any
portion of it, and shall bind Debtor and the heirs, legal representatives,
successors, and assigns of Debtor. Nothing in this Section 5.10 is deemed a
consent by Bank to any assignment by Debtor.




 
5.11
If there is more than one Debtor, all undertakings, warranties and covenants
made by Debtor and all rights, powers and authorities given to or conferred upon
Bank are made or given jointly and severally.




 
5.12
Except as otherwise provided in this Agreement, all terms in this Agreement have
the meanings assigned to them in Article 9 (or, absent definition in Article 9,
in any other Article) of the Uniform Commercial Code as those meanings may be
amended, revised or replaced from time to time. "Uniform Commercial Code" means
the Texas Business and Commerce Code as amended, revised or replaced from time
to time. Notwithstanding the foregoing, the parties intend that the terms used
herein which are defined in the Uniform Commercial Code have, at all times, the
broadest and most inclusive meanings possible. Accordingly, if the Uniform
Commercial Code shall in the future be amended or held by a court to define any
term used herein more broadly or inclusively than the Uniform Commercial Code in
effect on the date of this Agreement, then such term, as used herein, shall be
given such broadened meaning. If the Uniform Commercial Code shall in the future
be amended or held by a court to define any term used herein more narrowly, or
less inclusively, than the Uniform Commercial Code in effect on the date of this
Agreement, such amendment or holding shall be disregarded in defining terms used
in this Agreement.


-46-

--------------------------------------------------------------------------------

Exhibit 10.1




 
5.13
No single or partial exercise, or delay in the exercise, of any right or power
under this Agreement, shall preclude other or further exercise of the rights and
powers under this Agreement. The unenforceability of any provision of this
Agreement shall not affect the enforceability of the remainder of this
Agreement. This Agreement constitutes the entire agreement of Debtor and Bank
with respect to the subject matter of this Agreement. No amendment or
modification of this Agreement shall be effective unless the same shall be in
writing and signed by Debtor and an authorized officer of Bank. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE
STATE OF TEXAS. WITHOUT REGARD TO CONFLICT OF LAWS PRINCIPALS.




 
5.14
To the extent that any of the Indebtedness is payable upon demand, nothing
contained in this Agreement shall modify the terms and conditions of that
Indebtedness nor shall anything contained in this Agreement prevent Bank from
making demand, without notice and with or without reason, for immediate payment
of any or all of that Indebtedness at any time(s), whether or not an Event of
Default has occurred.




 
5.15
Debtor represents and warrants that Debtor's exact name is the name set forth in
this Agreement. Debtor further represents and warrants the following and agrees
that Debtor is, and at all times shall be, located in the following place :

Debtor is an individual, and Debtor is located (as determined pursuant to the
Uniform Commercial Code) at Debtor's principal residence which is (street
address, state and county or parish): N/A.


Debtor is a registered organization which is organized under the laws of one of
the states comprising the United States (e.g. corporation, limited partnership,
registered limited liability partnership or limited liability company), and
Debtor is located (as determined pursuant to the Uniform Commercial Code) in the
state under the laws of which it was organized, which is (state): Delaware.


Debtor is a domestic organization which is not a registered organization under
the laws of the United States or any state thereof (e.g. general partnership,
joint venture, trust, estate or association), and Debtor is located (as
determined pursuant to the Uniform Commercial Code) at its sole place of
business or, if it has more than one place of business, at its chief executive
office, which is (street address, state and county or parish): N/A.


Debtor is a registered organization organized under the laws of the United
States, and Debtor is located in the state that United States law designates as
its location or, if United States law authorizes the Debtor to designate the
state for its location, the state designated by Debtor, or if neither of the
foregoing are applicable, at the District of Columbia. Based on the foregoing,
Debtor is located (as determined pursuant to the Uniform Commercial Code) at
(state): N/A.


Debtor is a foreign individual or foreign organization-or-a branch or agency of
a bank that is not organized under the laws of the United States or a state
thereof, Debtor is located (as determined pursuant to the Uniform Commercial
Code) at (street address, state and county or parish):  N/A .


The Collateral is located at and shall be maintained at the following
location(s):
16250 Dallas Pkwy. , Ste. 205  
     
STREET ADDRESS 
             
Dallas 
TX 
75248 
Dallas 
CITY 
STATE 
ZIP CODE 
COUNTY 

Collateral shall be maintained only at the locations identified in this Section
5.15.



 
5.16
A carbon, photographic or other reproduction of this Agreement shall be
sufficient as a financing statement under the Uniform Commercial Code and may be
filed by Bank in any filing office.




 
5.17
This Agreement shall be terminated only by the filing of a termination statement
in accordance with the applicable

provisions of the Uniform Commercial Code, but the obligations contained in
Section 2.13 of this Agreement shall survive termination.



 
5.18
Debtor agrees to reimburse the Bank upon demand for any and all costs and
expenses (including, without limit, court costs, legal expenses and reasonable
attorneys' fees, whether inside or outside counsel is used, whether or not suit
is instituted and, if suit is instituted, whether at the trial court level,
appellate level, in a bankruptcy, probate or administrative proceeding or
otherwise) incurred in enforcing or attempting to enforce this Agreement or in
exercising or attempting to exercise any right or remedy under this Agreement or
incurred in any other matter or proceeding relating to this Security Agreement.


-47-

--------------------------------------------------------------------------------

Exhibit 10.1




6.  
DEBTOR AND BANK ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL
ONE, BUT THAT IT MAY BE WAIVED. EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF THEIR CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THEIR MUTUAL BENEFIT WAIVES ANY RIGHT TO TRIAL BY JURY IN THE EVENT OF
LITIGATION REGARDING THE PERFORMANCE OR ENFORCEMENT OF, OR IN ANY WAY RELATED
TO, THIS AGREEMENT OR THE INDEBTEDNESS.




7.    

THIS IS A TEXAS SPECIFIC PROVISION: THIS WRITTEN LOAN AGREEMENT (AS DEFINED BY
SECTION 26.02 OF THE TEXAS BUSINESS AND COMMERCE CODE) REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.
7.
Special Provisions Applicable to this Agreement. (*None, if left blank)




 
DEBTOR:
Ascendant Solutions, Inc.
     
DEBTOR NAME TYPED/PRINTED
       
By:
/s/ Gary Boyd
   
SIGNATURE OF Gary Boyd 
       
Its: 
Chief Financial Officer 
   
TITLE (If applicable) 
       
By: 
     
SIGNATURE OF 
       
Its: 
     
TITLE (If applicable) 
       
By: 
     
SIGNATURE OF 
       
Its: 
     
TITLE (If applicable) 
       
By: 
     
SIGNATURE OF 
       
Its: 
     
TITLE (If applicable) 



Borrower(s):
Ascendant Solutions, Inc.




PEDESTAL - Dynamic Security Agreement
Revision Date (12/03) KMA
-48-

--------------------------------------------------------------------------------